OPINION of the Court, by
Judge Boyle.
— This was a petition and summons ; and the note or writing upon which it was founded is for the payment of fifty pounds current money of Kentucky, in cash or in cash notes.
*331The only question involved in the errors assigned is, whether in this case the summary mode of proceeding by petition and summons was the proper and legal remedy.
The act of assembly creating this summary mode of recovering debts, confines it expressly to notes or bonds for the direct payment of money. The note in this case being in the alternative either for the payment of cash or of cash notes, might, with as much propriety,, be denominated a note for the direct payment of cash notes, as it could be called a note for the direct payment of money. But the truth is, that neither denomination would appropriately distinguish the note in question, and that to give it a correct description it should be called a note for the payment of cash or of cash notes ; assuming it as an indisputable position, that the legislature meant by bonds or notes for the direct payment of money, those onlv which could be correctly defined by such a description ; and it necessarily follows, that as such a description, when applied to the note in question, would be incorrect and fallacious, this summary remedy has been in this place misapplied.
Judgment reversed.